Guerry, J.
“If any father shall willfully and voluntarily abandon his child, leaving it in a dependent condition, he shall be guilty of a misdemeanor. The wife shall be a competent witness, in such cases, to testify for or against her husband. A child thus abandoned by the father shall be considered to be in a dependent condition when the father does not furnish sufficient food and clothing for the needs of the child.” Renal Code, § 114; Moore v. State, 1 Ga. App. 502 (57 S. E. 1016). Abandonment, as a criminal offense, contains two essential ingredients: separation from the child, and failure to supply its needs. The offense is complete where there is a conjunction of these two ingredients. Phelps v. State, 10 Ga. App. 41 (72 S. E. 524). Therefore, where it is shown that the wife and children of the defendant left home on a short visit, and on returning found the defendant had left after selling most of the provisions in the house, and that since that time he has failed to supply the needs of his children, a verdict finding him guilty of abandonment is authorized. This is true although there was some evidence on the part of the defendant that he was suffering from Bright’s disease and rheumatism and was unable to work.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.